PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DAINES et al.
Application No. 14/775,706
Filed: 13 Sep 2015
For: IMMUNOTHERAPY SYSTEM AND METHOD THEREOF

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed December 9, 2020, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed February 26, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on August 27, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 20, 2019. The Office did not mail a Notice of Abandonment for the failure to timely file a proper reply to the final Office action mailed February 26, 2019. However, a Notice of Abandonment was mailed on December 16, 2020, for failure to timely file a proper reply to the final Office action mailed April, 24, 2020, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. A notice of improper RCE was mailed on November 16, 2020, in response to the RCE filed on October 26, 2020. On December 9, 2020, a petition to revive was filed accompanied by an oath or declaration for each named inventor. 

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on December 9, 2020; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is revived to pending status.

This application is being referred to Technology Center Art Unit 3626 for entry of the reply filed October 26, 2020, and further processing.

Telephone inquiries concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET